Title: From Thomas Jefferson to William Hilliard, 8 April 1825
From: Jefferson, Thomas
To: Hilliard, William

1825—April 8.Memorandum of an agreement between Thomas Jefferson, Rector of the University of Virginia, on behalf, & in the name of the said University, on the one part, and William Hilliard, of the city of Boston, on the other part.The said University having occasion for the purchase of a large collection of Books, to the amount, as is expected of fifteen thousand dollars, be it more or less, to constitute a library for the purposes of the Institution; & it being believed, that by seeking them in the different book markets of Europe, as well as America, they may be obtained in better forms, & on cheaper terms, the said Rector, duly authorized by the visitors of said University, does hereby appoint and constitute the said William Hilliard, Agent for the said University, to procure the said books, and attend to their care, transportation and delivery, at the said University.A catalogue of the books, specifying their titles, and, where deemed important, their particular editions, is to be delivered to the said William Hilliard; but, as it may happen, in some cases, that no particular edition may be specified, or an older & inferior, when not known, that there is a newer and better one to be had,  it is confided to the discretion and judgment of the said agent to procure of preference, the newer & better one; & he is in all cases, to use every exertion to make the purchases at the lowest cash prices.The purchase of the said Books, package, transportation, insurance, port & contingent charges, are to be at the expence & risk of the University; & a commission of five pr.Cent on the purchases and all the said charges and expences is to be allowed to the said Agent, in full compensation for his personal labour, trouble and expences in the performance of his Agency.Where books are purchased unbound, they are to be bound where it can best be done, & at eligible prices, in good solid half binding, with back & covers in calf, & properly lettered.Due diligence and dispatch is to be used by the said Agent in the execution of this Agency; & after he shall have received the catalogue before mentioned, & the money, as next to be stipulated, there is to be no unnecessary tardiness or delay in any part of his transactions.A sum not exceeding fifteen thousand dollars, as wanted by the said Agent, is to be deposited, on behalf of the University, in a bank or banks, in Richmond, subject to his order, so soon as he shall have given good and satisfactory security to the Rector and Visitors of the said University for its due and faithful application to the purposes of this agreement.In witness whereof, the said Thomas Jefferson, as Rector of the University, & the said William Hilliard, have hereto set their hands, this 8th day of April, 1825.William HilliardTh: Jefferson Rector,